 GEORGETOWN UNIVERSITY215The President and Directors of Georgetown CollegeforGeorgetown UniversityandLocal 1199DC,affiliated with the National Union of Hospital andNursingHome Employees,aDivisionofRWDSU/AFL-CIO,Petitioner.Case 5-RC-8033November 10, 1972DECISION AND DIRECTION OFELECTIONBY CHAIRMAN MILLERAND MEMBERSFANNING AND PENELLOUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct,asamended, ahearing was held before Hearing Officer William I.Shooer.Following the hearing and pursuant toSection 102.67 of the National Labor RelationsBoard Rules and Regulations and Statements ofProcedure, Series 8, as amended, by direction of theActing Regional Director for Region 5, this case wastransferred to the National Labor Relations Boardfordecision.Thereafter, the Employer and thePetitioner filed briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. The rulings are herebyaffirmed.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepolicies of the Act to assert jurisdiction herein.'2.The Petitioner and Service Employees Interna-tionalUnion,Local 82, AFL-CIO (Intervenorherein), claim to represent certain employees of theEmployer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The petition, as amended, seeks a unit of allfull-time and regular part-time service and mainte-nance employees, including students, employed byGeorgetownUniversity,excluding all academic,faculty, professional, technical, confidential, clerical,and hospital employees, and all other employees,guards and supervisors as defined in the Act.2 TheEmployer takes the position that the appropriate unitshould consist of all nonacademic employees at theUniversity including clerical, technical, and hospitalemployees, but excluding students. Further, theEmployerwould define part-time employees asemployees working 20 or more hours per week or,alternatively, employees working a regular scheduleon a year-round basis regardless of the number ofhours worked per week. The Intervenor took noposition at the hearing with respect to the unitdesignated on the amended petition. There is nobargaining history.Georgetown University, a private nonprofit educa-tional institution incorporated by an act of Congressin 1789, has an enrollment of approximately 8,000students in nine schools. The majority of theUniversity'sbuildings are located on the maincampus in Georgetown, a part of Washington, D.C.A board of directors exercises overall authority overtheUniversity,with the president as the chiefadministrative officer. Reporting to the president aresix vice presidents who are responsible for majoradministrative areas. The University's annual budgetis approximately $74 million, of which $38 million isallocated to the University's medical center complexcomprised of the schools of medicine, dentistry, andnursing and the hospital. Neither the medical centernor the hospital is separately incorporated. Thebudget is assembled annually by requests fromdivisionsand departments within the six majoradministrative areas. The requests are channelled upto the appropriate vice president and the universitybudget office for review. Upon approval, they arefirst submitted to the president, and then to theboard of directors. The budget for the hospital isapproved or rejected as part of the entire budget formedical center affairs.Various universitywide services are centralized.The six administrative areas of the University arecharged a proportionate amount of their budget forthese functions. Illustrative of those services arepurchasing, switchboard, payroll, electronic dataprocessing, and maintenance.Personnel policy is also centrally administered. Apersonnel program for all nonacademic employees isconducted by the central personnel office whichincludes recruitment, employment, wages and sala-ries,certainaspectsofbenefits,and employeeactivities.Although there are approximately 300 jobICornellUniversity,183 NLRB No.41; Rules and Regulations,Series 8,are technical employees,and 750 are service and maintenance employeesas amended,Section 103.1.There are 40-50 maintenance employees and approximately 300 service2The Employeremploys approximately 2,900 nonacademic employees.employees who are charged to the hospital in excess of 50 percent of theirApproximately 1,400 are supervisors,professionals,confidential employees,worktime.The remaining 410 to 420 service and maintenance employeesor guards Of the remaining 1,500, approximately 500 are clericals and 250constitute the unit Petitioner seeks to represent.200 NLRB No. 14 216DECISIONSOF NATIONALLABOR RELATIONS BOARDtitles and classifications, the University maintains auniversitywidewage andsalaryprogram and, allemployees share common personnel policies, wagescales, and fringe benefits.3There is a uniform policy with respect to recruit-ment of employees from sources outside the Univer-sity.All applicants are given a standard applicationform and an introductory pamphlet. Each newemployee is provided with a "Welcome" brochurewhich sets forth virtually all aspects of employmentat the University. As for promotions and recruitmentthrough intrauniversity transfers, employees areprovided with a list of vacant jobs which is posted in25 places throughout the University. Any employee,regardless of the place or category he works in, mayapply for the vacant jobs. There is considerablemovement within the nonacademic work forceconsisting of transfers between departments, andpromotion or advancement in all classifications. Thecentral personnel office maintains a training programfor improvement of skills, and another program ofon-the-job training, resulting in opportunities forpromotions.In view of these factors, it is the Employer'sposition that only an overall unit of nonacademicpersonnel is appropriate, including clerical, technical,and hospital employees. However, the record showsthat the great majority of the employees who thePetitioner seeks are under the ultimate responsibilityof the vice president for planning and physical plant.According to the Employer's occupational list,employees sought are in service classifications whosenomenclature reveals they are engaged in custodialand housekeeping functions considered to be essen-tially "blue collar" work. Included are maintenancecrafts and custodial workers, similar to the "house-keeping" employees inDuke University, 4or manuallaborers.Such a unit in a university or collegeenvironment can be said to be analogous to the usualproduction and maintenance unit in the industrialsphere, and is a classic appropriate unit. We find aunit of service and maintenance employees to beappropriate herein. Such a unit does not normallyinclude office clerical or technical employees. Since itisthe Board's long-established policy to excludeoffice clericals from units of manual workers,5 weshall exclude the office clericals here. As for thetechnical employees, the record indicates that theyhave a community of interest separate and distinctfrom other nonacademic employees. Thus, it appearsthey have a separate line of supervision, are trained3There is a slight variation in the number of holidays and vacation daysbetween hospital employees and other nonacademic employees.4Duke University,194 NLRB No. 31.5 JohnH Harland Co,127 NLRB 588,Westinghouse Electric Co.,IISNLRB 1043.6Duke University, supra,- Loyola University Medical Center,194 NLRBto become proficient in a technical line, and receiveclose supervision by other technicians, and thenature of their work is substantially different fromserviceand maintenance employees here foundappropriate.Consequently,we shall exclude thetechnical employees from the unit. Further, in accordwith our decision inDuke Universityand Section 2(2)of the Act, which precludes us from assertingjurisdiction over hospitals operated and maintainedby nonprofit entities, we shall exclude from the unitemployees who are employed over 50 percent of theirworking time within the hospital .6The Employer would exclude all students andwould define regular part-time employees as employ-ees working 20 or more hours per week, or employeesworking a regular schedule on a year-round basisregardless of the number of hours worked per week.We find merit in the Employer's contentions. Therecord shows that the student employees are paiddifferently from other regular part-time employees.Their pay is diminished by the amount of financialaid each may receive from academic grants and theFederalGovernment. Some students fill positionsthat are casual in nature and are not classified.Because in most instances their employment is forless than an academic year of 9 months, they areconsidered temporary employees. Also, there is arestrictionon the number of hours' per week astudentmay work, i.e., only in cases where thestudent has the dean's permission are undergraduatestudents permitted to work more than 20 hours perweek. Accordingly, since students have many factspeculiar to themselves, and do not appear to have acommunity of interest with other regular part-timeemployees, we shall exclude them from the unit.?With respect to regular part-time employees, theEmployer would include those who work 20 or morehours a week and the Petitioner would include thosewho work 16 or more hours a week. Under universitypolicy, regular part-time employees are those whowork 20 or more hours a week. They are thenclassified as regular part-time employees and beginto share the same fringe benefits available to the full-time employees. Since the Petitioner has not ad-vanced any basis for its formula defining regularpart-time employees, and as the Employer's pro-posed formula is not substantially different from thePetitioner's and does not appear unreasonable, wewill accept the Employer's classification. According-ly,we shall include as regular part-time employeesNo. 30, and cases cited at fn.5 therein For the reasons stated in his dissentinDuke,Member Fanning would not exclude hospital employee from theunit.rCf.National Cash Register Company,95 NLRB 27;Scope Associatesd/b/a Westbridge,172 NLRB No. 208. GEORGETOWN UNIVERSITY217any employees who regularly work 20 or more hoursper week.8 This holding is, however, based on thefacts of this case and is not to be construed as astandard definition of regular part-time employeesapplicable to all universities or colleges.Accordingly, as the record shows that the serviceand maintenance employees share a separate com-munity of interest from other nonacademic employ-ees,we find that a unit of all full-time and regularpart-time service and maintenance employees whowork 20 or more hours a week, excluding students,clericals, technicals, all academic, faculty, profession-al,confidential,and hospital employees, and allother employees, guards and supervisors as definedin the Act, is appropriate .9The parties are in disagreement on the placementof the glass blower, laboratory assistants, andautopsy assistants in the unit. The record shows thatthe glass blower is highly skilled in the blowing ofvarious glass instruments and configurations that areused for special project type work. He works alone,may be salaried, and reports to the vice president foracademic affairs. The laboratory assistants receiveon-the-job training by other technical employees, arehourly paid at a rate higher than the custodialemployees, and normal advancement is progressionto senior laboratory assistant.Autopsy assistantsassist in the performance of autopsies, receive on-the-job training, are also hourly paid at a rate higherthan custodial employees, normally advance to chiefautopsy assistant, and report to the vice president formedical center affairs.We find that the glass blower,laboratory assistants, and autopsy assistants aretechnical employees and for this reason their com-munity of interest is separate from that of the serviceand maintenance employees, and we shall excludethem from the unit.The parties are in disagreement as to the placementof library assistants in the unit. The record showsthat library assistants work in the library performingclericalwork which involves recording informationconcerning the receipt of old and new books. Wefind that the library assistants are clerical employeesand that their community of interest is separate fromthat of the service and maintenance employees, andwe shall exclude them from the unit.The Petitioner would exclude as clericals thelibrary aides and messenger clerks. The record showsthat most of the employees in these classifications arestudents. Library aides devote their worktime to the8Leland Stanford Jr. University,194 NLRB No. 187.Where the partiesdisagree as to the formula for defining regular part-time employees,ChairmanMillerwould applythe Board's usual standard that all regularpart-time employees shouldbe includedin the unit regardless of the numberof hours worked per week.8We shall also include the six or seven off-campus"service" employeeswhom Petitioner seeks, and whose employer is GeorgetownUniversity. Thephysical movement of books about the library whichinvolves the proper placement of new and returnedbooks on the library racks. Messenger clerks performonly light clerical work and function mainly asmessengers between buildings within the universitycomplex.As library aides and messenger clerksperform manual duties, we conclude that they areessentially "blue collar" workers and have the samecommunity of interest as other service and mainte-nance employees. Accordingly, except for the studentlibrary aides we shall include them in the unit.'°The parties were also in disagreement on the unitplacement of the following classifications found inthe print shop: printing estimator, printing planner,stripping production coordinator, and productioncoordinator. As the record testimony is inadequate todetermine whether these employees are supervisoryor whether the Board traditionally includes them in adepartmental unit, we shall allow employees in theseclassifications to vote subject to challenge.The classifications of physical plant trainee andpatient transporter were not discussed in the recordtestimony. In view of the absence of record testimo-ny,we shall allow employees in these classificationsto vote subject to challenge.The Petitioner would include the classification ofparking attendant in the unit. The record shows thatthe parking attendants do not actually park cars butattend the University's various parking lots. Someare employees of the hospital; they are stationed atthe hospital parking lot underneath the hospital andare under the supervision of the hospital administra-tor. Since other parking attendants are assigned tononhospital facilities,we shall not apply the 50-percent test to the parking attendant classification."If 50 percent or more of the parking attendants, as agroup, are assigned to the hospital, then we shallexclude them from the unit. However, if 50 percentor more are assigned to nonhospital functions, thenwe shall include them in the unit. We shall, therefore,permit them to vote subject to challenge.We find the following employees of the Employerconstitute a unit appropriate for purposes of collec-tive bargaining within the meaning of Section 9(b) ofthe Act:All full-time and regular part-time service andmaintenance employees working 20 hours ormore per week, including library aides, messengerclerks, printing estimator, printing planner, strip-ping production coordinator, printing productionparties agreethatacademic, faculty, andprofessional employees should beexcluded from any unit foundappropriateherein.10The Petitioner also seeks to include communications aides asemployeesin this classificationcarrymessagesand apparentlyperformmanual duties, we shall also include them in the unit.11Duke University,200 NLRBNo. 13. Member Fanning would includeparking lot attendants. 218DECISIONSOF NATIONALLABOR RELATIONS BOARDcoordinator, physical plant trainee, patient trans-porter and parking attendant, but excluding theglass blower, laboratory assistants, autopsy assist-ants, library assistants, students, academic, facul-ty,professional, technical, confidential, office,clerical, hospital employees, and all otheremploy-ees, guards and supervisors as definedin the Act.[DirectionofElection andExcelsiorfootnoteomitted from publication.]